ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0 Filing
The AFCP 2.0 filing has been fully considered under the guidelines of the pilot.  Because the claim amendments do not place the application in condition for allowance (for the reasons set forth more fully below) or materially simplify or reduce the issues for appeal, they will not be entered.
Interview Summary and Response to Arguments
An interview was held on 1 June 2021 with applicant’s representative, Timothy Chou (74749).  Applicant and examiner discussed the proposed amendments and outstanding rejections.
With respect to the rejections under §112(a), the examiner stated that the proposed amendments to claims 1 and 3 do not fully resolve the new matter rejection.  The specification states that the “[r]eprocessing may comprise processing the target product with detected impurities in a different column in the continuous chromatography compared to the column used when previously process” (pg. 13, lines 12-14).  The scope of the proposed amendments to claim 3 still appear to fall outside the scope of this description due to the breadth of claim 1 and the limitations regarding the continuous chromatography process and system.  There is no disclosure that the reprocessing occur in a different column in the continuous chromatography process compared to the at least three columns (as defined in claim 1).
With respect to the rejections under §112(b), the rejection of claim 3 would be maintained against the proposed amendments as claim 1 still does not clarify the number of columns used during a continuous chromatography process, and the limitations of claim 3 suggest seem to imply that three are required to be used in method of claim 1 and at least one additional column that is not used in the initial claim 3 is indefinite as it is inconsistent with the limitations of claim 1.  However, the proposed amendments to claims 4, 10, and 12, if entered, would overcome the respective rejections under §112(b) against those claims.
With respect to the rejections under §103(a), applicant and examiner discussed the filed remarks and limitations in claim 1 regarding the reprocessing of the purified target product with detected impurities (step e of the proposed amendments).  While the remarks focus on the disclosure of C23/L22-33 of Naughton, the rejection relies additionally upon at least C31/L57-C32/L9.  This latter citation specifically discloses the when the system detects excess amounts of hIL-10 exiting one purification stage, the solution may be shunted back for reprocessing.  Similar disclosure of reprocessing the solution based upon detection of impurities in the purified product solution is found at least at C31/L42-48 and C32/L55-62.  For these reasons, the prior art rejection would be maintained against the proposed amendments to claim 1.
Applicant and examiner further discussed potential amendments to the claims, such as clarification of claim 3 to overcome the rejections under §112(a) and (b), and moving the limitations of claim 3 into a modified version of claim 1 that more specifically sets forth the steps of the continuous chromatography process.  The examiner stated that these amendments would require further search and consideration to determine patentability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777